DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
(a)	Claim 11; “speech input device that is configured to receive, from a user, a speech command” 
(b)	Claim 11; “natural language recognition unit that is configured to convert the received speech command into text data” 
(c)	Claim 11; “natural language processing unit that is configured to extract, from the converted text data, a control target device and a control command” 
(d)	Claim 11; “controller that is configured to, based on a determination that the control target device is different from the home appliance, transmit, to the control target device, the received speech command or the converted text data”
(e)	Claim 12; “communication device that is configured to receive a control result of an operation of the control target device” 
(f)	Claim 12; “a speech converter that is configured to convert the control result into speech data” 
(g)	Claim 12; “a speech guidance unit that is configured to provide the converted speech data through sound” 
(h)	Claim 13; “natural language processing unit is further configured to analyze the converted text data to determine the control target device and the control command” 
(i)	Claim 14; “natural language processing unit is configured to extract a keyword that includes a name of the control target device”
(j)	Claim 15; “controller is further configured to: determine whether a first group to which the control target device belongs is identical to a second group to which the home appliance belongs,”
(k)	Claim 16; “controller is further configured to: determine whether the home appliance is a representative device of the second group; based on the home appliance being determined as the representative device of the second group” 
(l)	Claim 17; “controller is further configured to: control, based on the control target device being determined different from the home appliance and the first group being determined identical to the second group” 
(m)	Claim 18; “natural language recognition server that is configured to receive, from a home appliance, a speech command of a user and that is configured to convert the speech command into text data” 
(n)	Claim 18; “natural language processing server that is configured to extract, from the converted text data, a control target device and a control command”
(o)	Claim 18; “control server that is configured to control the control target device according to the control command”
(p)	Claim 18; “control server is configured to, based on a determination that the control target device is different from the home appliance, transmit, to the control target device, the received speech command or the converted text data” 
(q)	Claim 19; “natural language processing server is configured to analyze the converted text data to determine the control target device and the control command” 
(r)	Claim 20; “control server is further configured to: determine whether the home appliance is a representative device of a group” 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a) Fig. 4, Speech Input 110, Paragraph 0069  
(b) Fig. 4, ASR 131, Paragraph 0079
(c) Fig. 4, NLP 133, Paragraph 0081  
(d) Fig. 4, Controller 140, Paragraph 0121
(e) Fig. 160, Communicator 160, Paragraph 0094  
(f) Fig. 4, TTS 135, Paragraph 0085  
(g) Fig. 4, Speech Guidance Unit 120, Paragraph 0213
(h) Fig. 4, NLP 133, Paragraph 0080  
(i) Fig. 4, NLP 133, Paragraph 0081 
(j) Fig. 4, Controller 140, Paragraphs 0087-0089  
(k) Fig. 4, Controller 140, Paragraphs 0087-0089 
(l) Fig. 4, Controller 140, Paragraphs 0087-0089
(m) Fig. 5, ASR Server 231, Paragraph 0121  
(n) Fig. 5, NLP Server 233, Paragraph 0123
(o) Fig. 5, Control Server 240, Paragraph 0129  
(p) Fig. 5, Control Server 240, Paragraph 0121  
(q) Fig. 5, NLP Server 233, Paragraph 0123
(r) Fig. 5, Control Server 240, Paragraph 0121  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Objections
Claim 11 is objected to because of the following informalities:  
In claim 11, line 1
“a speech command of; ” should be changed to “a speech command;”
Appropriate correction is required.


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-4, 7, 11-14, 18 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 9,443,527 B1 hereinafter, Watanabe ‘527) in combination with Youn et al. (US 20170329865 A1 hereinafter, Youn ‘865).
Regarding claim 11; Watanabe ‘527 discloses a home appliance (Fig. 2, Device 100) 
comprising: a speech input device (Fig. 2, Audio Capture Device 212)
that is configured to receive, from a user, a speech command of (i.e. The ASR device 100 may include an audio capture device 212 for capturing spoken utterances for processing. Column 3, lines 41-51); 
a natural language recognition unit (Fig. 2, ASR 214) that is configured to convert the received speech command into text data (i.e. The device may also include an ASR module 214 for processing spoken audio data into text. Column 5, line 19-50)
a natural language processing unit (Fig. 2, NLU Unit 226) that is configured to extract, from the converted text data, a control target device and a control command (i.e. ASR results in the form of a textual representation of the speech, an N-best list, lattice, etc. may be sent to a natural language understanding (NLU) unit 226 for natural language processing, such as conversion of the text into commands for execution.  Column 11, line 64 thru Column 12, line 6)
and a controller (Fig. 2, Controller/Processor 204) that is configured to, based on a determination that the control target device is different from the home appliance, transmit, to the control target device, the received speech command or the converted text data (i.e. The ASR device 100 will now also be able to convert that speech into commands that are recognizable by the new device, such that the ASR device 100 may issue instructions to the new device and control the non-ASR device through the ASR device, as shown in block 128. The non-ASR device is now controllable by a user through spoken commands processed by the ASR device 100. Column 2, line 52 thru Column 3, line 3).
Watanabe ‘527 does not expressly disclose the limitation as expressed below.
Youn ‘865 discloses wherein the home appliance and the control target device have a same startup word (i.e. When the first metadata extracted from the received first content includes at least one first keyword, such as “cooking” or “recipe”, a device type of a corresponding target device corresponding to the at least one first keyword may be an oven or a refrigerator (for example, the refrigerator 202b), an area in which the oven or the refrigerator 202b is installed may be a kitchen, and a time for which the oven or the refrigerator 202b is to be operated may be 17:00 to 20:00. Paragraph 0082).
Watanabe ‘527 and Youn ‘865 are combinable because they are from same field of endeavor of speech systems (Youn ‘865 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Watanabe ‘527 by adding the limitations as taught by Youn ‘865. The motivation for doing so would have been advantageous to provide useful information discovered by a user through a smart device, to another device at a proper time and place in order to improve user convenience. Therefore, it would have been obvious to combine Watanabe ‘527 with Youn ‘865 to obtain the invention as specified.

Regarding claim 12; Watanabe ‘527discloses a communication device that is configured to receive a control result of an operation of the control target device (i.e. Accordingly, another aspect of the present disclosure is to display, reproduce, and provide useful information discovered by a user through a smart device, to another device at a proper time and place without a separate note or bookmark, thereby improving user convenience. Column 15, lines 27-67); 
a speech converter that is configured to convert the control result into speech data (i.e. The ASR device 100 will now also be able to convert that speech into commands that are recognizable by the new device, Column 2, line 52, thru Column 3, line 3);
and a speech guidance unit that is configured to provide the converted speech data through sound (i.e. The ASR module 214 may compare the input audio data with models for sounds (e.g., speech units or phonemes) and sequences of sounds to identify words that match the sequence of sounds spoken in the utterance of the audio data. Column 5, lines 19-50).

Regarding claim 13; Watanabe ‘527 discloses wherein the natural language processing unit is further configured to analyze the converted text data to determine the control target device and the control command (i.e. The NLU unit takes the textual output of ASR processing and attempts to make a semantic interpretation of the ASR result. That is, the NLU unit determines the meaning behind the text based on the individual words and then implements that meaning. The NLU unit interprets a text string (such as the text output by the ASR module 214) to derive an intent or a desired action from the user as well as the pertinent pieces of information in the text that let allow the device to complete that action. Column 7, lines 7-34)

Regarding claim 14; Watanabe ‘527discloses wherein the natural language processing unit is configured to extract a keyword that includes a name of the control target device (i.e. During configuration of a new device for control by the ASR device a user may indicate how he/she wishes to control the new device including indicating a preferred spoken name/spoken identifier for the new device, a location for the new device (for example, “upstairs television” v. “downstairs television”), desired method for controlling the new device (for example, a desire to control a new audio player in a manner different from an existing audio player), security settings (such as only allowing control of a new device by certain users), and the like. Column 17, lines 34-46).

Regarding claim 18; Claim 18 contains substantially the same subject matter as claim 11. Therefore, claim 18 is rejected on the same grounds as claim 11.

Regarding claim 19; Claim 19 contains substantially the same subject matter as claim 13. Therefore, claim 19 is rejected on the same grounds as claim 13.
Regarding claim 1; Claim 1 contains substantially the same subject matter as claim 11. Therefore, claim 1 is rejected on the same grounds as claim 11.

Regarding claim 2; Claim 2 contains substantially the same subject matter as claim 12. Therefore, claim 2 is rejected on the same grounds as claim 12.

Regarding claim 3; Claim 3 contains substantially the same subject matter as claim 13. Therefore, claim 3 is rejected on the same grounds as claim 13.

Regarding claim 4; Claim 4 contains substantially the same subject matter as claim 14. Therefore, claim 4 is rejected on the same grounds as claim 14.

Regarding claim 7; Watanabe ‘527 discloses wherein the control command comprises at least one of (i) a common control command that is commonly applied to a plurality of home appliances or (ii) a specialized control command that is applied only to a specific home appliance, wherein extracting the control target device and the control command from the converted text data comprises: determining, based on the control command comprising the specialized control command, the control target device with reference to a database associated with the specialized control command (i.e. The NLU may be configured to annotate text as part of NLU processing. For example, for the text “call mom,” “call” may be annotated as a command (to execute a phone call) and “mom” may be annotated as a target of the command (and the telephone number for “mom” in a contact list may be included in the annotation). To correctly perform NLU processing of speech input the NLU may be configured to communicate with a variety of other components/applications of a device such as a phone, contact list, calendar, music player, etc. Column 12, lines 7-34)

Allowable Subject Matter
1.	Claims 5, 6, 8, 9, 10, 15-17 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

2.	Claims 6 & 8 depend on indicated objected claim 5. Therefore, by virtue of their dependency, Claims 6 & 8 are also indicated as objected subject matter. 

3.	Claims 16-17 depend on indicated objected claim 15. Therefore, by virtue of their dependency, Claims 15-17 are also indicated as objected subject matter.

4.	Claim 10 depends on indicated objected claim 9. Therefore, by virtue of its dependency, Claim 10 is also indicated as objected subject matter.


Examiners Statement of Reasons for Allowance
The cited reference (Watanabe ‘527) teaches wherein a system for controlling multiple devices using automatic speech recognition (ASR) even when the devices may not be capable of performing ASR themselves. A device such as a media player, appliance, or the like may be recognized by a network. The configured controls for the device (such as a remote control or other mechanism) are incorporated into a device control registry which catalogs device command controls. Individual ASR grammars are constructed for the devices so speech commands for those devices may be processed by an ASR device. The ASR device may then process those speech commands and convert them into the appropriate inputs for the controlled device. The inputs may then be sent to the controlled device, resulting in ASR control for non-ASR devices.
The cited reference (Youn ‘865) teaches an electronic device and a method for providing content within a home network are provided. The electronic device includes a communication interface that receives first content generated by a controlled device, and a processor configured to map the received first content to a target device to which the received first content is to be provided, acquire second content related to the first content, and when a content provision condition is met, transmit at least one of the first content and the second content to the target device.
The cited references fail to disclose controlling an operation of the control target device by: determining whether a first group to which the control target device belongs is identical to a second group to which the home appliance belongs; and based on a determination that the first group is different from the second group, controlling an operation of the control target device according to the control command that was extracted from the converted text data of the speech command; wherein controlling the operation of the control target device comprises: determining whether the home appliance is a representative device of the second group, and based on a determination that the home appliance is the representative device of the second group, controlling the operation of the control target device according to the control command that was extracted from the converted text data of the speech command; controlling, based on a determination that the control target device is different from the home appliance and the first group is identical to the second group, the home appliance to ignore the control command; controlling, based on the converted text data missing the control target device, an operation of the home appliance according to the control command, wherein controlling the operation of the home appliance comprises controlling an operation of a plurality of home appliances that received the speech command from the user, according to the control command that was extracted from the converted text data of the speech command; determining that the control command is a common control command that is commonly applied to a plurality of home appliances that received the speech command from the user; wherein the controller is further configured to: determine whether a first group to which the control target device belongs is identical to a second group to which the home appliance belongs, based on the first group being determined different from the second group, control an operation of the control target device according to the control command that was extracted from the converted text data of the speech command; wherein the controller is further configured to: determine whether the home appliance is a representative device of the second group; based on the home appliance being determined as the representative device of the second group, control the operation of the control target device according to the control command; and based on the home appliance not being determined as the representative device of the second group, control the home appliance to ignore the control command; wherein the controller is further configured to: control, based on the control target device being determined different from the home appliance and the first group being determined identical to the second group, the home appliance to ignore the control command; and control, based on the control target device being determined identical to the home appliance, an operation of the home appliance according to the control command; wherein the control server is further configured to: determine whether the home appliance is a representative device of a group; based on the home appliance being determined as the representative device of the group, control the operation of the control target device according to the control command; and based on the home appliance not being determined as the representative device of the group, control the home appliance to ignore the control command. As a result, and for these reasons, Examiner indicates Claims 5, 6, 8, 9, 10, 15-17 & 20 as allowable subject matter. 


Relevant Prior Art References Not Relied Upon
	Jeong (US 20180285065 A1) - The present specification relates to a smart controlling device capable of utilizing machine learning for voice recognition and a method of controlling therefor. The smart controlling device according to the present invention includes a receiver configured to receive an input including a command trigger, and a controller configured to detect one or more external display devices, select a display device of the detected one or more external display devices, cause a power status of the selected display device to be changed to a first state, and cause a response data corresponding to a first command data received after the command trigger to be output on a display of the selected display device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Primary Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677